Citation Nr: 1142858	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  09-48 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The Veteran appellant apparently was a member of the Texas National Guard from March 1964 to March 1970, with various unverified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA); he served an initial period of ACDUTRA from July 14, 1964 to November 13, 1964.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded to the AMC/RO for action as described below.

The evidence of record includes no Texas National Guard records for the appellant other than the DD Form 214 associated with his initial period of ACDUTRA.  The record contains no indication of what unit the appellant was a member of in the Texas National Guard.

The RO did engage in a few attempts to obtain the appellant's military records.  However, there is no indication that the RO contacted the Texas National Guard.  Despite this, a formal finding of the unavailability of the appellant's service medical records was issued in September 2007, after a request for records was sent to the VA Records Management Center (RMC) in St. Louis, Missouri.  

In cases where a veteran's service medical records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist such a veteran in developing facts pertinent to his claims in a case where service medical records are presumed destroyed includes the obligation to search for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  As previously noted, the RO has made a formal finding of the unavailability of the Veteran's service records.  However, it is unclear whether the RO has attempted to obtain other alternative records.  This should be rectified on remand.

Where the claimant's service medical records have been destroyed or lost, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The VA Adjudication Procedure Manual provides that alternate sources of evidence may be utilized in cases where the service medical records are missing.  A non-exhaustive list of documents that may be substituted for service medical records in this case includes: statements from service medical personnel, "buddy" certificates or affidavits, employment physical examinations, medical evidence from hospitals, clinics, and private physicians where a veteran may have sought treatment, especially soon after service discharge, letters written during service, photographs taken during service, pharmacy prescription records, and insurance examinations.  VA Adjudication Procedure Manual, Manual M21-1MR, part III, subpart iii, chapter 2, section E, paragraph 27.b.  The Veteran should be afforded the opportunity to provide such documentation.

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, in order to fulfill the duty to assist, all of the appellant's Army National Guard service medical and personnel records should be sought, obtained and associated with the claims file.

The appellant testified at his September 2010 personal hearing at the RO that he had been exposed to very loud noise from firing exercises, including with machine guns and grenades, while he was in the National Guard and that he had not been afforded ear protection.  He further testified that his hearing loss started during service and that he has had ringing in his ears since his time in service.  The appellant also stated, in his May 2007 VA Form 21-526, that he had been exposed to acoustic trauma while on ACDUTRA, his weekend drills and his summer camps.  He further stated that he has experienced tinnitus since his discharge from ACDUTRA.

It is well established that, while someone who is a layperson is not considered capable of opining on matters requiring medical knowledge, they are permitted to provide observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, supa.  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, for example, the appellant is competent to describe his hearing-related symptoms.  Ringing in the ears is also the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The determination of whether a veteran has a ratable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The United States Court of Appeals for Veterans Claims (Court) explained that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley, at 157.

Further, the Court opined that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.  The evidence of record indicates that the appellant may have been exposed to acoustic trauma in service by virtue of his activities around weapons.  However, no clinical opinion as to whether any current hearing loss or tinnitus is etiologically linked to the appellant's in-service noise exposure has been rendered.

The appellant has not been afforded a VA medical examination for hearing loss.  The claims file does contain the reports of private audiometric testing that indicate that the appellant meets the requirements of 38 C.F.R. § 3.385.  However, no medical opinion as to the etiology and onset date of the claimed hearing loss and tinnitus is of record.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, there is lay evidence of record to indicate that the appellant displayed symptoms related to the claimed conditions while he was in service, which have continued to the present.  The appellant has presented written statements and testimony to that effect.  In light of the existence of credible evidence of continuity of symptoms capable of lay observation, and that the appellant may have had manifestations of the claimed hearing loss in service or within one year of service, the Board finds that the duty to assist in this case requires that an audiometric evaluation should be obtained on remand.

Furthermore, clarification of whether or not the Veteran experiences tinnitus, to include in the form of ringing in the ears, should be accomplished, because he has submitted various statements to the effect that he has experienced tinnitus since service.  This clarification should include notations as to the evidence of record that addresses the Veteran's reports regarded when he first experienced tinnitus.  

Thus, further development of the medical evidence is necessary, and adjudication on this basis is therefore indicated.  These considerations require the gathering of records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the RO for the following:

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Verify the dates of the Veteran's active duty, active duty for training, and inactive duty training from 1964 to 1970 (which has not already been documented) under the National Guard service number [redacted], and take all appropriate steps to secure the Veteran's Texas National Guard medical records or alternative records, as well as all of his Texas National Guard personnel records or alternative records, from 1964 to 1970.  This is to include making a request to the NPRC or other sources such as the appellant's National Guard unit(s) or the Texas State Adjutant General, for the Veteran's National Guard personnel records and service medical records.  If any location contacted suggests other sources, those sources should be encompassed by the search.

3.  Contact the appellant to obtain the names and addresses of all VA, private, or other government health care providers and treatment centers where he has been treated for any hearing loss or tinnitus since 1964.  After securing the necessary release(s), obtain any such records that have not been previously secured.

4.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

5.  After the above development is completed, arrange for the Veteran to undergo VA audiometric testing by an audiologist to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus.  The claims file must be made available to the examining audiologist for review in conjunction with the audiometric testing.  The audiologist should ascertain what type of employment or activities the appellant engaged in following his separations from service.  The findings should be reported in detail.

The examiner should render an opinion on whether the Veteran's currently claimed tinnitus is etiologically related to any incident of service, including exposure to rifle fire, machinegun fire and grenade explosions, or is the claimed tinnitus more likely due to some other cause or causes, including post-service noise exposure?  Is the appellant's tinnitus causally related to his hearing loss?

If, and only if, the audiometric testing demonstrates that the appellant meets the 38 C.F.R. § 3.385 standard for hearing loss in either or both ears, the audiologist should respond to the following specific questions and provide a full statement of the basis for the conclusions reached:

a.  On the basis of the clinical record and the known development characteristics of the diagnosed hearing loss, can it be concluded that any such currently diagnosed hearing loss existed at the time of Veteran's separation from the initial period of ACDUTRA in November 1964?  The examiner should discuss all audiometric testing results of records, as well as the Veteran's description of his in-service hearing loss.

b.  When is the first documented record of the existence of hearing loss for the Veteran?  The examiner should discuss the Veteran's description of his exposure to acoustic trauma during service, as well as the audiometric testing results of record.

c.  Is the Veteran's currently claimed hearing loss etiologically related to any incident of service, including exposure to rifle fire/machinegun fire/grenade explosions, or is the claimed hearing loss more likely due to some other cause or causes, including aging and/or post-service noise exposure?

Note:  In assessing the relative likelihood as to origins and etiology of the Veteran's hearing loss and tinnitus, the examiner should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that either claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's hearing loss and/or tinnitus.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  Upon receipt of any VA examination report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions.

7.  After completing any additional notification and/or development action deemed warranted by the record, review the record, including any newly acquired evidence, and re-adjudicate the hearing loss and tinnitus issues on appeal.  If the scheduling of any kind of medical examination, or the obtaining of a medical opinion from any type of specialist such as an otolaryngologist, is necessary to adjudicate the hearing loss and/or tinnitus service connection issues, especially in light of any newly received information, that development should be accomplished.  Ensure that all theories of service connection are considered.

8.  If any benefit sought on appeal remains denied, provide the appellant and his representative a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the hearing loss and tinnitus issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

